        Case 1:20-cv-01344-JDP Document 3 Filed 09/24/20 Page 1 of 2

 1

 2

 3

 4

 5

 6                                     UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    DEMARION TRAMMEL,                                     Case No. 1:20-cv-01344-JDP (PC)

10                        Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
11           v.                                             TO PROCEED IN FORMA PAUPERIS
                                                            OR PAY FILING FEE WITHIN 45 DAYS
12    S. GARZA, et al.,
13                        Defendant.
14

15          Plaintiff is a state prisoner proceeding without counsel in this civil rights action pursuant
16   to 42 U.S.C. § 1983. Plaintiff has not paid the $400.00 filing fee or applied to proceed in forma
17   pauperis pursuant to 28 U.S.C. § 1915.
18          Accordingly, it is hereby ordered that:
19          Within forty-five days of the date of service of this order, plaintiff shall submit the
20   attached application to proceed in forma pauperis, completed and signed, or in the alternative,
21   pay the $400.00 filing fee for this action. No requests for extension will be granted without a
22   showing of good cause. Failure to comply with this order will result in dismissal of this action.
23

24

25

26
27

28
                                                        1
        Case 1:20-cv-01344-JDP Document 3 Filed 09/24/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 24, 2020
 4                                          UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 205.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           2
